Citation Nr: 9919273	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  96-43 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for service-
connected onchyomycosis, nails of right hand and feet, with 
dermatomycosis of both hands and feet, currently rated as 30 
percent disabling.

REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission

WITNESSES AT HEARING ON APPEAL

Appellant; Ms. [redacted]; Mr. [redacted]


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied a claim by the veteran 
seeking entitlement to a disability rating in excess of 30 
percent for his service-connected skin disorder.  In January 
and December 1998, the Board remanded the case to the RO for 
additional development.  The case was again received at the 
Board in June 1999.  


FINDING OF FACT

By correspondence received June 9, 1999, the veteran 
expressly withdrew his appeal of the claim for entitlement to 
an increased disability rating for his service-connected skin 
disorder. 


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to 
an increased disability rating for a service-connected skin 
disorder; the issue has been withdrawn from appellate status 
by the veteran.  38 U.S.C.A. §§ 511(a), 7104(a), 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The jurisdiction of the Board extends to all questions in a 
matter which under 38 U.S.C.A. § 511 is subject to decision 
by the Secretary.  38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 20.101 (1998).  The Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105(d)(5) 
(1998).

The veteran, in this case, submitted a claim seeking 
entitlement to an increased disability rating for a service-
connected skin condition in May 1995.  The RO, in an August 
1995 rating decision, denied his claim.  The veteran appealed 
that decision.  Specifically, he submitted a Notice of 
Disagreement in November 1995 and, after receiving a 
Statement of the Case, a Substantive Appeal, VA Form 9, in 
December 1995.

The most recent evidence in the claims file is a handwritten 
letter from the veteran, received in June 1999.  It states 
that the veteran wished to withdraw his appeal.

Regulations provide that an appeal may be withdrawn by a 
veteran.  38 C.F.R. 
§ 20.204(b)  (1998).  From his June 1999 letter, the Board 
finds that the veteran in this case has done so.  Therefore, 
the Board lacks jurisdiction over the issue of entitlement to 
an increased disability rating for service-connected 
onchyomycosis, nails of right hand and feet, with 
dermatomycosis of both hands and feet.  38 U.S.C.A. §§ 511, 
7104, 7105  (West 1991); 38 C.F.R. §§ 20.201, 20.202, 
20.204(b), (c)  (1998).


ORDER

The appeal is dismissed. 



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

